Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5, 7-15, 17-20 are pending in the instant application.
Allowable Subject Matter
Claims 1-5, 7-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to incorporate subject matter previously indicated to be allowable.  Amendments are noted and double patenting rejections are withdrawn.
Regarding independent Claim 1, the prior art fails to teach or suggest: the wireless UE wirelessly receiving the TCP packet using a wireless communication protocol, and in response, generating a TCP Acknowledgment (ACK) that indicates the wireless communication protocol and an untrusted status for the wireless communication protocol and wirelessly transferring the TCP ACK for delivery to the TCP optimization engine;
the TCP optimization engine receiving the TCP ACK, and in response, selecting a UE instruction based on the wireless communication protocol and the untrusted status for the wireless communication protocol indicated by the TCP ACK and transferring the UE instruction for delivery to the wireless UE; and
the wireless UE wirelessly receiving the UE instruction and responsively implementing the UE instruction., in combination with the remaining limitations of the claim.

Regarding independent Claim 11, the prior art fails to teach or suggest: the wireless UE configured to wirelessly receive the TCP packet using a wireless communication protocol, and in response, generate a TCP Acknowledgment (ACK) that indicates the wireless communication protocol and an untrusted status for the wireless communication protocol and wirelessly transfer the TCP ACK for delivery to the TCP optimization engine;
the TCP optimization engine configured to receive the TCP ACK, and in response, select a UE instruction based on the wireless communication protocol and the untrusted status for the wireless communication protocol indicated by the TCP ACK and transfer the VE instruction for delivery to the wireless UE; and
the wireless UE configured to wirelessly receive the UE instruction and responsively implement the UE instruction., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467